DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 08/19/2020 these drawing are acceptable by the examiner.
Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 12-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0199120 A1) in view of Jeong et al. (US 2016/0006499 A1) and further view of  Chen et al. (US 2019/0258927 A1).
-The examiner ask and request to define WHAT is “primary user” and “secondary user”.
 	Regarding claims 1, 16 and 201. Liu teaches a spectrum management apparatus, comprising processing circuitry configured to:
 	acquire a plurality of pieces of sample information with respect to a position of a sample primary user, each of the plurality of pieces of sample information comprising information of a plurality of sample secondary users (Paragraphs [0008], [0035], [0045-0047], fig.2A Illustrate and teach obtain/acquire plurality pieces of sample information, wherein the plurality of pieces of spectrum data at one pixel in an image by single photographs as read on primary user and each of plurality of sample images that generates by calculator 20 as read on secondary users).

    PNG
    media_image1.png
    327
    342
    media_image1.png
    Greyscale



 	Liu is silent on
 	aggregate interference produced by the plurality of sample secondary users to the sample primary user; and
 	train a neural network model by using the information of the plurality of sample secondary users an and input to the neural network model and using the aggregate interference produced by the plurality of sample secondary users to the sample primary user as an output of the neural network model, to determine a parameter set of a neural network model corresponding to the position of the sample primary user.
 	In an analogous art, Jeong teaches
 	aggregate interference produced by the plurality of sample secondary users to the sample primary user (Paragraphs [0025], [0035] teach aggregate interference and generating interference and calculate sample value of the interference parameters).

	However, the combination of Ihara and Jeong is silent on
 	train a neural network model by using the information of the plurality of sample secondary users and input to the neural network model and using the aggregate interference produced by the plurality of sample secondary users to the sample primary user as an output of the neural network model, to determine a parameter set of a neural network model corresponding to the position of the sample primary user.
	In an analogous art, Bergamo teaches 
 	train a neural network model by using the information of the plurality of sample secondary users and input to the neural network model and using the aggregate interference produced by the plurality of sample secondary users to the sample primary user as an output of the neural network model, to determine a parameter set of a neural network model corresponding to the position of the sample primary user (Paragraphs [0039], [0070], [0073] teach deep neural network algorithm for training of the model to determining structure and parameters of the deep neural network
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu and Jeong with Chen’s system such that train a neural network model by using the information of the plurality of sample to determine a parameter set of a neural network in order to securely maintain new data when receiving new data.

 	send the parameter set of the neural network model corresponding to the position of the sample primary user to another spectrum management apparatus than the spectrum management apparatus, for the another spectrum management apparatus to predict, using the neural network model, aggregate interference produced at the position of the sample primary user (Paragraphs [0089-0094]).
 	Regarding claim 10. Liu, Jeong and Chen teach the spectrum management apparatus according to claim 1, Liu teaches wherein the information of the plurality of sample secondary users comprises position information of each sample secondary user of the plurality of sample secondary users (Paragraphs [0008], [0035], [0045-0047]); or the information of the plurality of sample secondary users comprises position information of each sample secondary user of the plurality of sample secondary users and one or more of: information related to a radio propagation environment between each sample secondary user and the sample primary user; power information of each sample secondary user; and antenna radiation direction information of each sample secondary user.

 	Regarding claim 12. Liu, Jeong and Chen teach the spectrum management apparatus according to claim 1, Jeong teaches wherein the plurality of sample secondary users are sample secondary users producing interference to the sample 

 	Regarding claim 13. Liu, Jeong and Chen teach the spectrum management apparatus according to claim 1, Jeong teaches wherein the processing circuitry is further configured to:
 	acquire, from a network side apparatus for managing primary users, aggregate interference produced by the plurality of sample secondary users to the sample primary user (Paragraph [0025], [0029]).
 	Regarding claim 14. Liu, Jeong and Chen teach the spectrum management apparatus according to claim 1, Chen teaches wherein the parameter set of the neural network model corresponding to the position of the sample primary user comprises: node numbers of an input layer, an output layer and an implicit layer of the neural network model; and weight coefficient information of the neural network model (Paragraphs [0039], [0070]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0199120 A1) in view of Jeong et al. (US 2016/0006499 A1) and in view of  Chen et al. (US 2019/0258927 A1) and further view of Karg et al. (US 2019/0354860 A1).
 	Regarding claim 11. Liu, Jeong and Chen teach the spectrum management apparatus according to claim 1, but is silent on wherein the processing circuitry is further configured to: divide the plurality of sample secondary users into a plurality of clusters, and wherein the information of the plurality of sample secondary users comprises: position information of a cluster center of each cluster of the plurality of clusters, information related to a radio propagation environment between the cluster center of each cluster and the sample primary user, and/or a superposition value of power of all sample secondary users in each cluster.
	In an analogous art, Karg teaches 
 	wherein the processing circuitry is further configured to: divide the plurality of sample secondary users into a plurality of clusters, and wherein the information of the plurality of sample secondary users comprises: position information of a cluster center of each cluster of the plurality of clusters, information related to a radio propagation environment between the cluster center of each cluster and the sample primary user, and/or a superposition value of power of all sample secondary users in each cluster (Paragraphs [0128], [0130-0149] teach process clusters samples).
. 

 	Claim 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0199120 A1) in view of Jeong et al. (US 2016/0006499 A1) and in view of  Chen et al. (US 2019/0258927 A1) and further view of Gauvreau et al. (US 2014/0161002 A1).
 	Regarding claim 15. Liu, Jeong and Chen teach the spectrum management apparatus according to any one of claim 1, but is silent on wherein the spectrum management apparatus comprises a Spectrum Access System SAS or a Coexistence Manager CxM 
	In an analogous art, Gauvreau teaches
 	wherein the spectrum management apparatus comprises a Spectrum Access System SAS or a Coexistence Manager CxM (Paragraphs [0067], [0083], [0156] teach  Coexistence Manager).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu and Jeong with Cheng with Gauvreau’s susyem such that wherein the spectrum management 

 	Regarding claim 19. Liu, Jeong and Chen teach the spectrum management system according to any one of claim 16, further Gauvreau teaches wherein the network side apparatus for managing secondary users comprises a Citizens Broadband Radio Service Device CBSD, the network side apparatus for managing primary users comprises an Environmental Sensing Capability ESC device or a CBSD with sensing capability, the spectrum management apparatus comprises a Spectrum Access System SAS or a Coexistence Manager CxM (Paragraphs  [0067], [0083], [0156], [0181-0184]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641